DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al., US PG Pub 2007/0211651 A1 (hereafter “Ahmed”), in view of Varney et al., US PG Pub 2015/0180971 A1 (hereafter “Varney”).

Regarding claim 1, Ahmed teaches a system comprising: 
network nodes communicatively coupled together in a peer-to-peer network where connections between the network nodes have different delays along different data pathways (¶¶0026-0032 and 0049-0057); 
a first computing device communicatively coupled to a first network node of the network nodes, the first computing device configured to transmit a first trade request of trade requests to the first network node (¶¶0098, 0149, 0153, and 0161-0173); 
a second computing device communicatively coupled to a second network node of the network nodes, the second computing device configured to transmit a second trade request of the trade requests to the second network node (¶¶0044, 0057-0058, 0068, and 0100-0128); 
wherein each of the network nodes are configured to distribute information about when a plurality of trade requests are received by the network nodes to other network nodes of the network nodes using a common time base (¶¶0044, 0057-0058, 0068, 0098, 0100-0128, and 0161-0173); 
wherein each of a first plurality of the network nodes are configured to determine an order in which the trade requests are received by the network nodes using the information about when the plurality of trade requests are received by the network nodes (¶¶0044, 0057-0058, 0068, 0098, 0100-0128, and 0161-0173);
wherein each of a second plurality of the network nodes are configured to individually execute at least a portion of the trade requests based on the common ordered data, wherein the execution occurs in a common order within the second plurality of the network nodes because each of the second plurality of the network nodes is using the common ordered data (¶¶0044, 0057-0058, 0068, 0098, 0100-0128, and 0161-0173).
Ahmed does not teach wherein the first plurality of the network nodes are configured to reach a consensus of the order in which the trade requests are received by the network nodes using the information about when the plurality of trade requests are received by the network nodes; or wherein each of the first plurality of the network nodes are configured to generate common ordered data based on the order in which the trade requests are received by the network nodes. Varney teaches multi-level peering in a content delivery framework including the known techniques wherein the first plurality of the network nodes are configured to reach a consensus of the order in which the trade requests are received by the network nodes using the information about when the plurality of trade requests are received by the network nodes (¶¶0816-0827, 1082, 1134, and 1140-1141); and wherein each of the first plurality of the network nodes are configured to generate common ordered data based on the order in which the trade requests are received by the network nodes (¶¶0117, 0181, 0196-0198, 0242-0247, 0267, 0272, 0379, 0419, 0629, and 0825-0872). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ahmed, to include consensus ordering as taught by Varney, in order to “have at least some of this information made available directly or in some other form to other CDN components,” as suggested by Varney (¶0827)
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Varney, the results of the combination were predictable.

Regarding claim 2, Ahmed in view of Varney teaches the system of claim 1, wherein the first plurality of the network nodes are further configured to each periodically take a hash of the common ordered data and to feed the hash of the common ordered data back to each of the first plurality of the network nodes to be included in the common ordered data with the plurality of trade requests to further verify the order in which the trade requests are received by the network nodes (Ahmed ¶¶0044, 0057-0058, 0068, 0098, 0100-0128, and 0161-0173).

Regarding claim 3, Ahmed in view of Varney teaches the system of claim 1, wherein the first plurality of the network nodes are configured to reach the consensus of the order in which the trade requests are received by the network nodes using at least one Hashgraph (Varney ¶¶0357-0364, 0371-0374, 0389-0391, 0816-0827, 1082, 1134, and 1140-1141).

Regarding claim 4, Ahmed in view of Varney teaches the system of claim 1, wherein each of the first plurality of the network nodes are configured to generate the common ordered data based on the order in which the trade requests are received by the network nodes by being configured to: perform a first hashing function on each of a first subset of the plurality of trade requests within a first time frame representing a first reference level segment to generate a hash; and generating a first reference level segment hash for the first subset of the plurality of trade requests within the first time frame representing the first reference level segment by performing a second hashing function on the hash of each of the first subset of the plurality of trade requests generated by the first hashing function according to the order in which the trade requests are received by the network nodes (Varney ¶¶0357-0364, 0371-0374, 0389-0391, 0816-0827, 1082, 1134, and 1140-1141).


Regarding claim 5, Ahmed in view of Varney teaches the system of claim 4, further comprising: generating a second reference level segment hash for each of a plurality of second reference level segments, wherein each of the plurality of second reference level segments is comprised of a predetermined number of first reference level segments (Varney ¶¶0162, 0180, 0196, 0202-0209, and 0809).
Regarding claim 6, Ahmed in view of Varney teaches the system of claim 1, wherein the common ordered data is ordered using timestamps (Varney ¶¶0117, 0181, and 0196-0198).

Regarding claim 7, Ahmed in view of Varney teaches the system of claim 1, wherein the first plurality of the network nodes and the second plurality of the network nodes include an overlapping group of the network nodes (Varney ¶¶0795, 0882, and 0895).

Regarding claim 8, Ahmed in view of Varney teaches the system of claim 1, wherein the first plurality of the network nodes and the second plurality of the network nodes are mutually exclusive (Ahmed ¶¶0044, 0057-0058, 0068, and 0098).

Regarding claim 9, Ahmed in view of Varney teaches the system of claim 1, wherein the first plurality of the network nodes and the second plurality of the network nodes are an identical plurality of the network nodes (Ahmed ¶¶0098, 0100-0128, and 0161-0173).

Regarding claim 10, Ahmed in view of Varney teaches the system of claim 1, wherein the first computing device and the second computing device are selected from at least one of servers, personal computers, laptop computers, tablet computers, or smart phones (Ahmed ¶0077).

Regarding claim 11, Ahmed in view of Varney teaches the system of claim 1, wherein the trade requests are to trade assets selected from at least one of securities, bonds, currencies, funds, exchange traded funds ("ETFs"), mutual funds, index funds, open-end funds, closed-end funds, high yield bond funds, corporate bond funds, municipal bond funds, government bond funds, bond funds, money market funds, balanced funds, equity funds, fixed income funds, global funds, international funds, specialty funds, commodity funds, currency funds, and/or real estate funds (Ahmed ¶¶0161-0173).

Regarding claim 12, Ahmed in view of Varney teaches the system of claim 1, wherein the network nodes are communicatively coupled over at least one of at least one local area network, at least one wide area network, or the Internet (Ahmed ¶0073).
Regarding claims 13-20, all of the limitations in claims 13-20 are closely parallel to the limitations of system claims 1-12, analyzed above, and are rejected on the same bases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625